Citation Nr: 0943508	
Decision Date: 11/16/09    Archive Date: 11/25/09

DOCKET NO.  08-37 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Whether new and material evidence has been received to reopen 
the previously denied claim of service connection for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from March 1943 to December 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2007 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Milwaukee, Wisconsin.  

Although the RO essentially re-adjudicated and denied service 
connection for bilateral hearing loss in December 2007 on the 
merits, the submission of new and material evidence to reopen 
a previously denied claim is a jurisdictional prerequisite to 
further consideration by the Board.  The Board must make this 
jurisdictional determination prior to de novo review of the 
claim.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's previously denied claim of service 
connection for bilateral hearing loss was denied in a March 
2006 rating decision; the RO provided notice of this action 
in March 2006, but a timely appeal was not perfected.

2.  The evidence added to the record since the March 2006 RO 
decision does not relate to an unestablished fact necessary 
to substantiate the claim of service connection for bilateral 
hearing loss or otherwise raise a reasonable possibility of 
substantiating such claim.


CONCLUSION OF LAW

Since the final March 2006 rating decision, new and material 
evidence has not been presented to reopen the claim of 
service connection for bilateral hearing loss.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002).  The regulations implementing VCAA 
have been published.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).  VCAA and the implementing regulations apply 
in the instant case.

Under VCAA, VA first has a duty to provide an appropriate 
claim form, instructions for completing it, and notice of 
information necessary to complete the claim if it is 
incomplete.  38 U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).

Second, VA has a duty to notify a claimant of the information 
and evidence needed to substantiate and complete a claim, 
notice of what part of that evidence is to be provided by the 
claimant, and notice of what part VA will attempt to obtain 
for the claimant.  38 U.S.C.A. § 5103(a); Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).

Third, VA has a duty to assist a claimant in obtaining 
evidence needed to substantiate a claim.  This assistance 
includes obtaining all relevant evidence adequately 
identified in the record, and in some cases, affording VA 
examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  A 
letter dated in July 2007 satisfied these criteria.  The 
claim was readjudicated in a November 2008 Statement of the 
Case (SOC).  As part of the above-referenced July 2007 
correspondence, the Veteran was notified how disability 
ratings and effective dates were assigned.


Hence, the content of the notice provided to the Veteran 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The 
Veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to the VA notice.

The Board is also aware of the considerations of the United 
States Court of Appeals for Veterans Claims in Kent v. 
Nicholson, 20 Vet. App. 1 (2006), regarding the need for 
notification of the evidence and information that is 
necessary to reopen a claim and what is necessary to 
establish the underlying claim for the benefit sought.

However, there is no indicated defect in this case.  In the 
July 2007 letter and as part of the November 2008 SOC, the 
Veteran was advised of both the type of evidence needed to 
reopen his claim of service connection for bilateral hearing 
loss and what was necessary to establish entitlement to the 
claimed benefit.

In this case, the RO looked at the bases for the denial in a 
prior decision, and, in so doing, informed the Veteran of the 
bases for the prior denial of his claim.  Also, the Veteran 
has essentially known since the March 2006 rating decision 
that the crux of his case depended on his showing that he in 
fact had bilateral hearing loss which was either caused or 
aggravated by his military service.  Accordingly, further 
development is not indicated.

Further, the purpose behind the notice requirement has been 
satisfied because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  There is no evidence of any failure on the part 
of VA to further comply with VCAA that reasonably affects the 
outcome of this case.

While perfection is an aspiration, the failure to achieve it 
in the administrative process, as elsewhere in life, does 
not, absent injury, require a repeat performance.  Miles v. 
M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  
For these reasons, it is not prejudicial to the Veteran for 
the Board to proceed to finally decide this appealed matter.


The Board acknowledges that the notice required by 38 
U.S.C.A. § 5103(a) must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim for VA benefits.

While VA failed to follow that sequence as it pertains to the 
instant claim, any defect with respect to the timing of the 
VCAA notice requirement must be viewed as being harmless.  Of 
course, an error is not harmless when it "reasonably 
affect(s) the outcome of the case."  ATD Corp. v. Liddell, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Here, the above-cited notice correspondence fully complied 
with the requirements of 38 U.S.C.A. § 5103(a).  The Veteran 
was provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to the VA 
notice.  The claim was thereafter readjudicated.  Therefore, 
the actions taken by VA have cured any defect in the timing 
of notice.

Factual Background

The service treatment record includes a March 1943 Report of 
Physical Examination and Induction completed in the course of 
the Veteran's enlistment examination on which the Veteran's 
acuity was documented as being 15/15 bilaterally.  Review of 
a Report of Physical Examination of Enlisted Personnel Prior 
to Discharge, Release from Active Duty or Retirement, dated 
in December 1945, shows that a score of 15/15 bilaterally in 
whispered voice tests was provided.  The Veteran's WD AGO 
Form 53-55 shows that he was a short order cook as a civilian 
and a cook while in the Army.  

Some of the post service private medical records on file, 
dated between 2001 and 2007, pertain to the Veteran's claimed 
hearing loss disorder.  These include a March 2001 hearing 
evaluation report which shows the presence of bilateral 
hearing loss, as defined by 38 C.F.R. § 3.385 (2009).  A July 
2002 medical record which shows the Veteran was seen for 
complaints of ear drainage.  In pertinent part, sensorineural 
hearing loss was diagnosed.  He underwent a right 
tympanomastoidectomy in November 2002.  A December 2002 
audiogram shows right ear hearing loss.  Sensorineural 
hearing loss was again diagnosed in April 2003.  A September 
2004 hearing evaluation report also shows the presence of 
bilateral hearing loss, as defined by 38 C.F.R. § 3.385 
(2009).

The Veteran was afforded a VA audio examination in October 
2007.  The examiner had an opportunity to review the 
Veteran's claims file, take his medical history, and examine 
the Veteran.  The examiner commented on the two 15/15 hearing 
test results from the Veteran's service, and also 
acknowledged that the Veteran may have had been exposed to 
combat noise exposure.  The Veteran did deny in-service noise 
exposure except for when a kitchen truck blew up about 100 
yards from him.  The Veteran indicated that he first started 
to notice hearing-related difficulties in about 1984.  Post-
service noise exposure was reported as being in conjunction 
with doing cement work for about 1.5 years, then working in a 
paper mill from 1947 to 1987.  The Veteran indicated that 
first began to wear hearing protection in about 1980.  A 
history of hunting with a firearm until about 2000.  Audio 
testing showed clear findings of bilateral hearing loss, 
pursuant to 38 C.F.R. § 3.385 (2009).

The examiner also diagnosed bilateral sensorineural hearing 
loss.  The examiner opined that the Veteran's current hearing 
loss was not at least as likely as not caused by the 
Veteran's military service, to include being proximate to 
noise from a kitchen truck explosion.  He added that it was 
unknown what the Veteran's hearing was at enlistment and 
discharge because there was no frequency specific audio 
testing preformed.  She added that the Veteran denied in-
service noise exposure except for when the kitchen truck blew 
up, and that he did not notice any hearing problems after 
this event.  The examiner also mentioned that the Veteran 
first had difficulty hearing around 1984, approximately 40 
years following his military discharge.  The examiner added 
that the earliest documentation of hearing loss following the 
Veteran's service discharge was in 2002, approximately 57 
years following his service discharge.  The examining 
audiologist also opined that the Veteran's hearing loss was 
more likely than not incurred as a result of the Veteran's 
many years of working in a paper mill without hearing 
protection.  


Laws and Regulations

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

In sum, in order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

Certain chronic disabilities, such as organic diseases of the 
nervous system (sensorineural hearing loss), are presumed to 
have been incurred in service if manifest to a compensable 
degree within one year of discharge from service.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the 
credibility of the evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Analysis

Service connection for bilateral hearing loss was denied by a 
rating decision in March 2006 on the basis that no evidence 
was presented to show either bilateral hearing loss in 
service or the presence of current hearing loss which was 
determined to have been either incurred or aggravated by the 
Veteran's military service.  Also, service connection was 
denied because sensorineural hearing loss was not found to 
have been manifested to a compensable degree within one year 
of the Veteran's service discharge.  That decision was not 
perfected on appeal and is final.  38 U.S.C.A. § 7105.  The 
claim may not be reopened unless new and material evidence is 
received.  38 U.S.C.A. § 5108.

For the evidence to be new and material in this case, it must 
essentially show that that the Veteran had hearing loss which 
was determined to have been either incurred or aggravated by 
his military service, or that sensorineural hearing loss was 
manifested to a compensable degree within one year of his 
service discharge.

The evidence received since the March 2006 RO decision, on 
review by the Board, does not relate to a previously 
unestablished fact that would tend to substantiate the 
Veteran's claim.

Significantly, the material associated with the claims folder 
since March 2006, while showing that hearing loss was first 
diagnosed in 2002 (almost 60 years following the Veteran's 
service separation), includes no medical evidence whatsoever 
to support any current assertion of in-service incurrence or 
aggravation of the claimed bilateral hearing loss.

Given the length of time between the Veteran's active duty 
and the post-service diagnosis  of the claimed bilateral 
hearing loss disorder, the preponderance of the competent 
evidence of record is against finding a continuity of 
objectively verifiable symptomatology.  38 C.F.R. § 3.303(d); 
Maxson v. West, 12 Vet. App. 453 (1999) (service incurrence 
may be rebutted by the absence of medical treatment for the 
claimed condition for many years after service).

While sensorineural hearing loss has also been diagnosed, 
this was first found in 2002, well after the Veteran's 1945 
service discharge.  Thus, service connection can not here be 
awarded on either a presumptive or direct basis.  38 C.F.R. 
§§ 3.307, 3.309.  

Regarding the Veteran's claim for entitlement to service 
connection for bilateral hearing loss, he is a layperson, and 
his statements alone cannot constitute medical evidence, as 
opinions regarding diagnosis or nexus require medical 
expertise.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).


His assertions, by themselves, cannot constitute competent 
evidence that tends to substantiate his claim of service 
connection on the basis of incurrence or aggravation.  
Without assessing the credibility of his arguments, the Board 
finds the Veteran's contentions in their scope to be of no 
probative weight for the purpose of reopening the claim.

Accordingly, new and material evidence has not been received 
to reopen the Veteran's claim of service connection for 
bilateral hearing loss.


ORDER

As new and material evidence has not been submitted to reopen 
the claim of service connection for bilateral hearing loss, 
the appeal to this extent is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


